On Motion for Rehearing.
On motion for rehearing, the defendants urge that the trial court correctly dismissed plaintiffs complaint (and that its order should be affirmed in toto) because plaintiff did not pray for recovery of the principal amount of the debt. A complaint should not be dismissed for failure *136to state a claim upon which relief can be granted unless the complaint discloses with certainty that the plaintiff would not be entitled to relief under any state of provable facts. Tri-City Sanitation v. Action Sanitation Service, 227 Ga. 489, 490 (181 SE2d 377) (1971). Moreover, it appears that if we were to affirm the trial court’s order in toto and if plaintiff were then to sue for recovery of the principal amount of the debt, the trial court’s order dismissing the complaint could be asserted as a bar of res judicata. See Code Ann. § 81A-141 (b), § 110-501.

Motion for rehearing denied.